SAVOY, Judge.
Plaintiffs have appealed to this Court from an adverse judgment rendered against them in the district court.
In the case of Sellers v. Continental Oil Company, (La.App, 3 Cir., 1964), 168 So. 2d 435, decided October 27, 1964, this Court cancelled a portion of an oil, gas and mineral lease which plaintiffs had granted to defendants. This judgment is final since none of the parties to the litigation applied for a rehearing.
Plaintiffs have filed the instant suit praying for a declaratory judgment and asking the Court to determine the date of the cancellation of the lease in the case cited as 168 So.2d 435. The trial judge held the lease to be cancelled as of April 6, 1964, the date on which he signed the judgment in the original suit. Plaintiffs contend the judge was in error in his ruling, and that the effective date should be no later than the date judicial demand was made by plaintiffs upon defendants for cancellation of said lease.
LSA-C.C.P. Article 1911 provides that except as otherwise provided by law, all final judgments shall be read and signed by the judge in open court. The judgment in the original suit was signed by the trial judge on April 6, 1964. The record reveals the judgment was prepared by counsel for plaintiffs who represented plaintiffs in both suits, and it cancelled the lease of that date. This judgment is now final.
We are of the opinion that the district judge correctly held the effective date of the cancellation of the lease to be April 6, 1964.
For the reasons assigned the judgment of the district court is affirmed at appellants’ costs.
Affirmed.